Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Status of Claims
3.        Claims 1-8 are pending in this application.
           Claims 1, 4-5, 7 and 8 are currently amended.

Response to Arguments
4.	Regarding Applicant’s Argument (pages 7-9):
Applicant’s arguments with respect to claims 1-8, have been considered and are persuasive.  

Examiner’s Statement of Reasons for Allowance
5.	Claims 1-8 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1: (drawn to an apparatus)
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“controlling to display a UI screen for setting a property to a scanned image which is obtained by scanning a document, wherein the displayed UI screen includes an input field that displays, as the property to be set, a connected string that is generated by connecting a plurality of character strings corresponding to a plurality of character areas selected from character areas which are detected from the scanned image; responding to detection of a user operation to the input field in a state where the connected string is displayed, by displaying, as an editing target, one character string specified from among the plurality of character strings included in the displayed connected string based on the user operation, wherein character strings other than the specified one character string in the displayed connected string are not displayed as the editing target; and -2- 55059124-v1setting of the property to the scanned image by using the connected string displayed in the input field after the editing of the specified one character string.” along with all the other limitations as required by independent claim 1.

Regarding Claim 7: (drawn to a method)
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“controlling to display a UI screen for setting a property to a scanned image which is obtained by scanning a document, wherein the displayed UI screen includes an input field that displays, as the property to be set, a connected string that is generated by connecting a plurality of character strings corresponding to a plurality of character areas selected from character areas which are detected from the scanned image; responding to detection of a user operation to the input field in a state where the connected string is displayed, by displaying, as an editing target, one character string specified from among the plurality of character strings included in the displayed connected string based on the user operation, wherein character strings other than the specified one character string in the displayed connected string are not displayed as the editing target; and setting of the property to the scanned image by using the connected string displayed in the input field after the editing of the specified one character string.” along with all the other limitations as required by independent claim 7.

Regarding Claim 8: (drawn to a computer-readable medium CRM)
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“controlling to display a UI screen for setting a property to a scanned image which is obtained by scanning a document, wherein the displayed UI screen includes an input field that displays, as the property to be set, a connected string that is generated by connecting a plurality of character strings corresponding to a plurality of character areas selected from character areas which are detected from the scanned image; responding to detection of a user operation to the input field in a state where the connected string is displayed, by displaying, as an editing target, one character string specified from among the plurality of character strings included in the displayed connected string based on the user operation, wherein character strings other than the specified one character string in the displayed connected string are not displayed as the editing target; and setting of the property to the scanned image by using the connected string displayed in the input field after the editing of the specified one character string.” along with all the other limitations as required by independent claim 8.

7.	It follows that claims 2-6 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677